Citation Nr: 0507936	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  03-34 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a psychiatric disorder, and if so, entitlement 
to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel



INTRODUCTION

The appellant had active service from December 1970 to March 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that determination, the 
RO denied the appellant's application to reopen a previously 
denied claim of entitlement to service connection for a 
psychiatric disorder.  The Board remanded the case in June 
2004 for a video-conference hearing, which was conducted in 
November 2004.  At that hearing, the appellant testified 
before the undersigned Veterans Law Judge designated by the 
Chairman of the Board to conduct that hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002).  A transcript of the 
hearing is of record.  

In this decision, the Board reopens the previously denied 
claim of entitlement to service connection for a psychiatric 
disorder.  The reopened claim is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In June 1987, the Board denied the appellant's claim of 
entitlement to service connection for a psychiatric disorder.  

2.  Additional evidence submitted since June 1987 shows a 
diagnosis of schizophrenia, evidence that was not before 
agency decisionmakers at that time.  




CONCLUSION OF LAW

Evidence received since the Board denied entitlement to 
service connection for a psychiatric disorder is new and 
material, and claim is reopened.  38 U.S.C.A. §§ 1110, 5107, 
5108, 7104(b) (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a June 1987 decision, the Board denied the appellant's 
claim of entitlement to service connection for a psychiatric 
disorder.  The Board concluded that the evidence, which 
showed anxiety, borderline personality disorder, anti-social 
personality disorder, and explosive personality disorder, was 
not related to the appellant's service.  Decisions of the 
Board are final, see 38 U.S.C.A. §§ 7104(a) and (b) (West 
2002), unless new and material evidence is submitted to 
reopen the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).  By a rating decision in August 2002, the 
RO declined to reopen the previously denied claim.  The 
appellant disagreed and initiated this appeal.  

Whether new and material evidence has been submitted is a 
preliminary issue to the reopening of the claim.  The Board 
has jurisdiction to consider the issue of whether new and 
material evidence has been submitted because that issue is 
part of the same "matter" of whether the appellant is 
entitled to service connection for this disability.  Bernard 
v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting the 
provision contained in 38 U.S.C.A. § 7104(a) that the Board 
has jurisdiction to decide "all questions in a matter" on 
appeal).  

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 
(West 2002).  "The Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence has not been 
submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In regulations adopted pursuant to the VCAA, the definition 
of new and material evidence has been changed, effective only 
for claims to reopen received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  This claim to 
reopen, filed in April 2002, proceeded August 29, 2001, and 
the following regulation defining new and material evidence 
applies:  

(a)  A claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or 
when considered with previous evidence of record, 
relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.  

(b)  New and material evidence received prior to 
the expiration of the appeal period, or prior to 
the appellate decision if a timely appeal has been 
filed (including evidence received prior to an 
appellate decision and referred to the agency of 
original jurisdiction by the Board of Veterans 
Appeals without consideration in that decision in 
accordance with the provisions of [38 C.F.R. 
§ 20.1304(b)(1)], will be considered as having been 
filed in connection with the claim which was 
pending at the beginning of the appeal period.  

(c)  Where the new and material evidence consists 
of a supplemental report from the service 
department, received before or after the decision 
has become final, the former decision will be 
reconsidered by the adjudicating agency of original 
jurisdiction.  This comprehends official service 
department records which presumably have been 
misplaced and have now been located and forwarded 
to the Department of Veterans Affairs.  Also 
included are corrections by the service department 
of former errors of commission or omission in the 
preparation of the prior report or reports and 
identified as such.  The retroactive evaluation of 
disability resulting from disease or injury 
subsequently service connected on the basis of the 
new evidence from the service department must be 
supported adequately by medical evidence.  Where 
such records clearly support the assignment of a 
specific rating over a part or the entire period of 
time involved, a retroactive evaluation will be 
assigned accordingly except as it may be affected 
by the filing date of the original claim.  

38 C.F.R. § 3.156(a) (2003).  

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 
284 (1996).  Thus, evidence submitted since the June 1987 
Board decision is of concern for the purpose of reopening 
this claim.  The evidence is presumed credible for the 
purposes of reopening the claim unless it is inherently false 
or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

This additional evidence includes medical evidence of a 
diagnosis of schizoaffective disorder, a psychosis.  This is 
in contrast to the medical evidence available to the Board in 
June 1987, which was limited to diagnoses of anxiety and 
personality disorders.  The Board based its denial of the 
claim in June 1987 on the acute and transitory nature of the 
in-service psychiatric treatment and on the nature of the 
post-service psychiatric disturbances as personality 
disorders, which are considered developmental in nature and 
for which service connection may not be established.  Thus, 
the additional evidence received since the June 1987 Board 
decision contains evidence of a diagnosis of schizoaffective 
disorder - a disorder that may be service connected - that 
was not available to earlier decisionmakers.  This evidence 
is new and material to the claim, and thus the claim is 
reopened.  

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to notify and to assist claimants for VA benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2004).  
With respect to the reopening of the claim, the Board finds 
that the RO has fully satisfied its duties of notice and 
assistance.  If there were any deficiency of notice or 
assistance, it would not be prejudicial to the appellant in 
the reopening of the claim, given the favorable nature of the 
limited aspect of this action.  


ORDER

The application to reopen the previously denied claim of 
entitlement to service connection for a psychiatric disorder 
is granted.  


REMAND

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  In order to establish 
service connection, either the evidence must show 
affirmatively that such a disease or injury was incurred in 
or aggravated by service, or statutory presumptions may be 
applied.  A veteran who has 90 days or more of wartime 
service may be entitled to presumptive service connection of 
a chronic disease that becomes manifest to a degree of 10 
percent or more within one year from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 
38 C.F.R. § 3.307 (2004).  

In this case, there is current medical evidence of 
schizoaffective disorder, and there is in-patient psychiatric 
treatment during service in December 1971 for what was then 
termed anxiety and personality disorder.  It is noted that 
the separation examination in December 1971, just days after 
his hospitalization, revealed an abnormal psychiatric 
clinical evaluation based on the in-patient hospitalization.  
(The Board, in its June 1987 decision, mistakenly reported 
the separation examination as showing a normal psychiatric 
clinical evaluation, on which it likely based its conclusion 
that the in-service disorder was acute and transitory.)  

The appellant asserts here a different theory of the case 
than he asserted before the Board in June 1987.  He argues 
here that he had an existing schizoaffective disorder when he 
entered service, which underwent an increase in severity 
during service as shown in the December 1971 hospitalization 
and the abnormal psychiatric clinical evaluation.  In his 
testimony and in other documents, it is indicated that he had 
a pre-service history of admission to a boy's industrial 
school in Lancaster, Ohio, and an immediate post-service 
history of psychiatric admission to the Ohio State Hospital 
in Columbus, Ohio.  VA examination in April 1998 indicated 
his history and reported it was possible there was such an 
increase in severity.  A VA psychiatrist reported in a 
February 2003 treatment record that the appellant's pre-
service psychiatric symptoms "deteriorated in service then 
shortly thereafter became a full blown psychotic illness."  
In a July 2004 treatment record, the same VA psychiatrist 
indicated that the appellant's psychiatric symptoms in 
service "represented symptoms of Schizoaffective Disorder", 
noted the pre-service symptoms, and indicated that the stress 
of service "precipitated more symptoms".  

These medical opinions suggest the possibility that the in-
service psychiatric disorder was schizoaffective disorder and 
that this disorder underwent an increase in severity during 
service.  This possibility is based on the appellant's stated 
history of pre-service admission to a boy's industrial school 
and an immediate post-service psychiatric admission to the 
Ohio State Hospital.  The claims file, however, contains no 
records of these admissions and no attempts to obtain them.  
On remand, the RO should attempt to obtain records from these 
facilities.  After any such records are received, the RO 
should consider whether - in light of this evidence and the 
medical opinions described above - whether to schedule a 
VA examination for purposes of reviewing the record and 
opining as to the likelihood of an increase in severity of 
the currently diagnosed schizoaffective disorder during 
service.  

The appellant should be given the opportunity to submit 
additional evidence and argument.  VA must ensure it fulfills 
its duty to notify the appellant of the evidence necessary to 
substantiate his claim.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The case is remanded to the RO via the AMC in 
Washington, D.C., for the following:  

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002); 38 C.F.R. § 3.159 
(2004); and the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002), have been satisfied.  If 
additional notification is necessary, the 
RO must inform the claimant (1) about the 
information and evidence not of record 
that is necessary to establish the claim; 
(2) about the information and evidence 
that VA will seek to provide; (3) about 
the information and evidence the claimant 
is expected to provide; and (4) request 
or tell him to provide any evidence in 
his possession that pertains to his 
claim.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.  

2.  Request the appellant provide 
detailed contact information (name, 
address, dates of admission) regarding 
the boy's industrial school he attended 
prior to service in Lancaster, Ohio.  
Using any necessary release, obtain from 
that facility all records of the 
appellant admission or attendance.  
Associate all documents obtained with the 
claims file.  

3.  Request the appellant provide 
detailed contact information (including 
address and dates of admission) regarding 
the Ohio State Hospital in Columbus, 
Ohio.  Using any necessary release, 
obtain from that facility all records of 
the appellant admission or attendance.  
Associate all documents obtained with the 
claims file.  

4.  Upon receipt of any records in 
response to actions taken by paragraphs 2 
and 3, the RO should consider whether to 
schedule the appellant for a VA 
psychiatric examination to determine the 
nature and etiology of the appellant's 
current schizoaffective disorder.  If 
such an examination is scheduled, send 
the claims folder to the psychiatrist for 
review; any report written by the 
physician should specifically state that 
such a review was conducted.  

a.  After reviewing the available 
medical records and examining the 
appellant, ask the psychiatrist to 
opine - based on review of the 
evidence of record, examination of the 
appellant, and her or his professional 
expertise - whether it is at least as 
likely as not the appellant's current 
schizoaffective disorder existed prior 
to service and whether it underwent an 
increase in severity during service.  

b.  If the psychiatrist opines that 
the schizoaffective disorder did not 
exist prior to service, then ask her 
or his opinion as to whether the 
current schizoaffective disorder is at 
least as likely as not related to the 
in-service psychiatric treatment.  

Ask the physician to discuss this 
conclusion in light of the evidence 
already of record.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  

5.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim currently in 
appellate status.  If a benefit sought is 
not granted, the appellant and his 
representative should be furnished with a 
supplemental statement of the case, to 
include all pertinent law and 
regulations, and an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


